* Corpus Juris-Cyc References: Mandamus, 38CJ, p. 544, n. 47; p. 558, n. 74; p. 593, n. 49; p. 594, n. 55; p. 696, n. 67, 68; p. 722, n. 78; p. 731, n. 8, 11.
Appellees filed their petition in the circuit court of Rankin county against appellant, board of supervisors of that county, for a writ of mandamus requiring the appellant to order an election to determine whether or not the bonds of the Ludlow consolidated line school *Page 102 
district should be issued in a sum not in excess of eighteen thousand dollars. Appellant demurred to the petition, which demurrer was by the court overruled. Thereupon appellant declined leave of the court to plead further. Judgment final was then entered granting the relief prayed for by appellees. From that judgment appellant prosecutes this appeal.
Ludlow consolidated line school district is a legally established consolidated school district, composed of territory lying in the counties of Scott, Leake, and Rankin. Petitions purporting to be signed by a majority of the qualified electors of the school district were filed with and presented to the boards of supervisors of the three counties affected. These petitions were presented to the February, 1927, meetings of the three boards. They prayed for the issuance of the bonds of the school district for a sum not in excess of eighteen thousand dollars, and prayed that elections be ordered in the territory for the purpose of determining whether or not the bonds should issue. The superintendent of education of each of the three counties certified to the board of supervisors of his county the proportionate amount of bond issue to be borne by such county based on its assessed valuation of property. The boards of supervisors of Scott and Leake counties, in pursuance of the prayer of the petition, declared their intention to issue the bonds as prayed for, and fixed the dates upon which the elections were to be held. Accordingly the elections were held in Scott and Leake counties. In the former county the vote stood, for the bond issue, sixty-two, against the bond issue, seven; and in the latter county, for the bond issue, twenty-two, against the bond issue, none — making a total of eighty-six for the bond issue and seven against it. The board of supervisors of Rankin county continued the petition for the election to the March, 1927, meeting, at which time it entered an order denying the petition. The order follows: *Page 103 
"In the Matter of the Election For the Issuance of Bonds in the Ludlow Consolidated School District:
"This day this cause coming on for hearing on petition of H.O. Lee et al., for the holding of an election in the Ludlow consolidated school district, comprising territory in the counties of Scott, Leake, and Rankin, in the state of Mississippi, to determine whether the bonds of the said consolidated school district shall be issued, or not, in the sum petitioned, and the board of supervisors of Rankin county declining to call the said election; therefore it is ordered that the said petition be and the same is dismissed."
One of the appellant's contentions is that appellees had no right under the law to resort to mandamus to force appellant to order the bond election petitioned for. Appellant argues that this is true, because the appellees had a plain, adequate remedy at law by appeal under section 80, Code of 1906 (section 60, Hemingway's Code), to the circuit court from the judgment entered by appellant refusing to order the election.
The remedy of mandamus is given by section 3231, Code of 1906 (section 2533, Hemingway's Code). The statute provides for the writ in the cases therein named "where there is not a plain, adequate, and speedy remedy in the ordinary course of law." Where it is sought by writ of mandamus to compel an inferior tribunal to act in a certain way in reference to a matter which the law commits to its discretion, the writ will not lie. The writ can only be resorted to to compel action by the inferior tribunal; it cannot be used for the purpose of directing a particular line of action by such tribunal. Madison County v. Alexander, Walk. 523; Attala County v. Grant, 9 Smedes  M. 77, 47 Am. Dec. 102; Swan v. Gray, 44 Miss. 393; Vicksburg v. Rainwater,47 Miss. 547; Clayton v. McWilliams, 49 Miss. 311; StateBoard of Education v. West Point, 50 Miss. 638; Shotwell v.Covington, 69 Miss. 735, 12 So. 260; Cole v. State,91 Miss. 628, 45 So. 11. *Page 104 
Mandamus is an extraordinary writ and cannot be resorted to where there is another plain, adequate remedy provided by law.McHenry v. State, 91 Miss. 562, 44 So. 831, 16 L.R.A. (N.S.) 1067; Robinson v. Itawamba County, 105 Miss. 90, 62 So. 3;Pearl River County v. Lumber Co., 128 Miss. 885, 91 So. 572;City of Greenwood v. Provine, 143 Miss. 42, 108 So. 284, 45 A.L.R. 824. We think Robinson v. Itawamba County, supra, is directly in point, and is controlling in favor of appellant's contention. It was held in that case that the road commissioners of a county could not sustain a writ of mandamus to compel the board of supervisors to issue and sell road bonds under chapter 149 of the Laws of 1910, because under section 80, Code of 1906 (section 60, Hemingway's Code), the road commissioners had a plain, adequate remedy at law, by appeal from the judgment of the board of supervisors refusing to issue and sell the bonds; that under the statute in question in that case, the board of supervisors was vested with discretion as to the matter of issuing and selling road bonds.
Under section 184, chapter 283, Laws of 1924 (the school code), before ordering the bond election appellant was required to decide the question whether or not a majority of the qualified electors of the school district had petitioned for the election. That question was committed by the statute to the discretion of appellant. In determining the question appellant was required to exercise discretion and judgment. Appellant passed an order denying the petition without assigning any reason therefor. For aught that appears in the judgment rendered, appellant found that the petition was not signed by the required number of qualified electors. If the petition was not signed by the required number of qualified electors, under the law appellant should have rejected it.
We are of opinion that this is not a case for the extraordinary writ of mandamus; that appellees had a plain, adequate, and a reasonably speedy remedy at law under section 80, Code of 1906 (section 60, Hemingway's *Page 105 
Code), by appeal to the circuit court from the judgment of appellant rejecting the petition for the bond election.
Reversed, and judgment for appellant.